     Case 1:19-cv-00018-DAD-SKO Document 19 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY H. NAVARRO,                                No. 1:19-cv-00018-DAD-SKO (PC)

12                       Plaintiff,
                                                       ORDER VACATING DECEMBER 10, 2020
13           v.                                        ORDER AND DENYING MOTION FOR
                                                       WAIVER OF FILING FEE
14    SINGH, et al.,
                                                       (Doc. Nos. 17, 18.)
15                       Defendants.
16

17          Plaintiff Larry H. Navarro is a state prisoner proceeding in forma pauperis. On March 19,

18   2020, the court dismissed this action for failure to state a claim on which relief can be granted.

19   (Doc. No. 15.) This case is now closed. On December 7, 2020, plaintiff filed a motion

20   requesting a waiver of the filing fee for this action. (Doc. No. 17.)

21          On December 20, 2020, the court issued an order that correctly indicated that plaintiff’s

22   request to proceed without the payment of fees was granted in this matter on January 8, 2019.

23   (Doc. No. 18, (citing Doc. No. 5 at 1).) However, the court mistakenly indicated that this would

24   result in the complete waiver of the fee requirement. (Id.) This was incorrect. The December 10,

25   2020 order is therefore VACATED and the instant order replaces it.

26          Prisoners proceeding in forma pauperis are “required to pay the full amount of a filing

27   fee” of any civil action they initiate. 28 U.S.C. § 1915(b)(1). The in forma pauperis statute

28   provides that prisoners “shall be required to pay the full amount of a filing fee,” and the “court
     Case 1:19-cv-00018-DAD-SKO Document 19 Filed 12/14/20 Page 2 of 2


 1   shall assess and . . . collect . . . an initial partial filing fee of 20 percent” of the average monthly

 2   deposits or average monthly balance in the prisoner’s trust account. 28 U.S.C. § 1915(b)(1)

 3   (emphases added). Additionally, “the prisoner shall be required to make monthly payments of 20

 4   percent of the preceding month’s income.” Id. § 1915(b)(2) (emphasis added).

 5           Therefore, according to the statute, the court does not have discretion to waive the filing

 6   fee. The filing fee obligations and payment amounts are mandatory. See, e.g., Soares v. Paramo,

 7   No. 3:13-cv-02971-BTM-RBB, 2018 WL 5962728, at *2 (S.D. Cal. 2018); Cartwright v. Sparks,

 8   No. 1:94-cv-06044-AWI, 2012 WL 394175, at *1 (E.D. Cal. 2012); Adams v. Maricopa Cty.

 9   Sheriff's Office, No. 2:10-cv-01558-PHX-RCB, 2010 WL 4269528, at *1-2 (D. Ariz. 2010).
10           Accordingly, the Court DENIES plaintiff’s motion for reconsideration (Doc. No. 17) and

11   confirms that he is required to pay the filing fee in connection with this action.

12   IT IS SO ORDERED.
13
         Dated:     December 11, 2020
14                                                         UNITED STATES DISTRICT JUDGE

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                          2
